Citation Nr: 0416228	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of right 
ankle and foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 1942 to 
March 1946.    

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that service connection was 
not warranted for residuals of a right foot and ankle injury.  

The appellant waived his right to a personal hearing before a 
Veterans Law Judge of the Board, and instead opted to testify 
personally at an RO hearing held in May 2003.  See RO hearing 
transcript.

On June 9, 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

Having reviewed the entire record below, the Board finds that 
a remand is in order to ensure that the veteran's due process 
rights are met and for full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, before an adjudication on the 
merits of this claim can be rendered.  

More specifically, in this case, the appellant maintains that 
he was treated in service at a field hospital in Wharton, 
England, between May and June 1944, for a right foot/ankle 
injury.  See, e.g., May 2002 application for VA disability 
compensation benefits.  The record includes statements from 
two soldiers who served in active duty with the appellant 
attesting to their personal knowledge of the veteran's in-
service injury and subsequent three-week hospitalization.  

The record further indicates that at least some of the 
appellant's service medical records and/or service personnel 
records apparently were destroyed in a fire.  In this 
connection, it is noted that the RO has attempted to solicit 
relevant information, such as applicable dates and location 
of occurrence and Unit assignment, in order to locate 
available service medical and personnel records from various 
sources, apparently without success.  Specifically, it 
apparently was determined that the National Personnel Records 
Center requires information about the Unit to which the 
appellant had been assigned more specific than had been 
provided, in order to search the appellant's in-service 
hospitalization records.  It is further noted that the 
veteran apparently has been responsive to the RO's requests 
for information to the extent that he was able.  

Nonetheless, the Board is of the opinion that fundamental 
fairness to the veteran calls for further effort to be 
undertaken to locate any available, relevant service records, 
particularly in a case such as this where at least some of 
the service records apparently have been lost or destroyed 
while in the government's custody with no fault on the part 
of the appellant.  Not only would such an effort be 
consistent with the veteran's due process rights (see 
generally Bernard v. Brown, 4 Vet. App. 384 (1993)), the 
Board is of the opinion that it is required under the duty-
to-assist provisions of the VCAA.      

A VA examination to determine the nature of any current 
disability and whether it is related to the reported in-
service injury will also be scheduled.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  
            
In light of the above, the Board directs the following on 
remand:

1.  Attempt to locate and obtain, as 
reasonably as is possible, the 
appellant's in-service hospitalization 
records covering the period from May to 
June 1944.  In this connection, review 
again and consider as appropriate, the 
appellant's statements and additional 
evidence received in May 2004, statement 
and evidence submitted with VA Form 9, 
appellant's testimony at the May 2003 RO 
hearing, and documentation of previous 
attempts to locate missing service 
records.  If necessary, contact the 
appellant again for more specific 
information needed to conduct further 
search of the relevant hospitalization 
records, in particular, his Unit 
information, to the extent that he is 
able to provide such information.  If 
appropriate, contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for any Unit records 
covering the relevant time period.  If 
the USASCRUR is not contacted, the 
reason(s) why should be documented in the 
claims folder.  Document unsuccessful 
attempts to obtain the records covered in 
this remand directive.  Associate with 
the claims folder all records obtained as 
a result of completion of this directive.  

2.  Schedule the veteran for examination 
to determine the nature of any disability 
of the right foot and ankle.  For each 
diagnosis, the examiner should indicate 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to injury sustained 
during active military service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.


3.  After completion of the above, and 
following any further appropriate 
development, review the appellant's 
claims folder again to determine whether 
service connection is warranted for the 
claimed right ankle/foot injury 
residuals.  If the decision remains in 
any manner adverse to the appellant, 
provide him and his representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




